Citation Nr: 1518227	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  07-16 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for laceration scars on the index and long fingers of the right hand, rated as 10 percent disabling due to painful scar and 20 percent disabling, effective October 24, 2011, for functional impairment of ankylosis of the right index and long fingers.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1970 to September 1973. 

The issues of entitlement to increased ratings for right index and long finger disabilities and bilateral hearing loss come before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran appeared at a Travel Board Hearing in November 2009. A transcript is associated with the claims file.

In March 2010, September 2011, and July 2013 the Board remanded the case for further development.  

The issue of entitlement to an initial rating for degenerative arthritis of the right foot comes before the Board from an August 2012 rating decision.  The Veteran filed a notice of disagreement in April 2013 and was provided with a statement of the case in July 2014.  The Veteran perfected his appeal with a July 2014 VA Form 9 and, as will be discussed below, the Veteran requested a Board videoconference hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Right Index and Long Fingers and Bilateral Hearing Loss

As part of the July 2013 remand, the Board instructed that the RO/AMC to readjudicate the Veteran's appeal after completing the listed development and issue a supplemental statement of the case (SSOC).  An SSOC dated November 2013 is associated with the claims file; however, the SSOC is for another Veteran.  The Board attempted to obtain an SSOC, if existing, administratively but no response was received.

The Board acknowledges that the Veteran submitted a "Veteran's Request for Expedited Processing" form in November 2013 that affirms that he reviewed his SSOC.  However, as a there is no SSOC associated with the claims file for the Board to review, a remand is necessary to associate the SSOC with the Veteran's claim file.  An April 9, 2015 Memorandum from the Veteran's representative has not waived this procedural defect.

Additionally, as the issues are being remanded, the Board notes that additional VA examinations have been added to the Veteran's claims file.  As such, on remand the Veteran's claims should be readjudicated based on the entirety of the evidence of record.  

Right Ankle

As stated above, the Veteran requested a Board videoconference hearing on his July 2014 VA Form 9.  As such, a remand is necessary to schedule the Veteran for his requested hearing.  

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the issues of increased ratings for disabilities of the right index and long fingers and bilateral hearing loss based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

2. Schedule the Veteran for a Board videoconference hearing for the issue of entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right foot before a Veterans Law Judge and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

